Detailed Action
Applicants amendments and arguments filed on November 17, 2021 have been acknowledged. Claims 1-15 as amended, are currently pending and have been considered below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Neil Ferraro on March 21, 2022.
The application has been amended as follows.
1. (Currently amended) A method for vehicle share storage management comprising: 
establishing communication between a vehicle share platform and one or more telematics devices, each of said one or more telematics devices comprising a vehicle portion telematic device and a telematic vehicle share I/O expander portion communicating with said vehicle portion telematic device; 
monitoring and logging vehicle data of one or more vehicles of a fleet of vehicles with said vehicle portion telematic device; 
enabling vehicle sharing functionality with said telematic vehicle share I/O expander portion communicating with said vehicle portion telematic device; 


receiving at said telematic vehicle share I/O expander portion vehicle share reservation data from said vehicle portion telematic device and validating at said telematic vehicle share I/O expander portion a user by comparing said vehicle share reservation data to a unique personal attribute detected by said telematic vehicle share I/O expander portion;  
enabling, based on the validation of said user, monitoring of shared vehicle data associated with said unique personal attribute during a current reservation; 
updating historical vehicle record data based on the monitoring of shared vehicle data during said current reservation, wherein the historical record vehicle record data comprises historical vehicle share data;  
sending said updated historical vehicle record data from said telematic vehicle share I/O expander portion via said vehicle portion telematic device to said vehicle share platform;  
receiving, at said vehicle share platform, said updated historical vehicle record data and historical vehicle share customer data;  
processing, at said vehicle share platform, said updated historical vehicle record data and said historical vehicle share customer data to identify a recommended location to store a vehicle of said fleet of vehicles at an end of [[a]] said current 
determining a match between a next customer associated with a next reservation of said vehicle and said vehicle, said match based on a graduated threshold distance between a location of said next customer and said recommended location of said vehicle.


Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner's statement of reasons for allowance:
Applicant has amended the independent claim to further define the invention to include one or more telematics device that comprises a vehicle portion telematic device and a telematic vehicle share I/O expander portion communicating with said vehicle portion telematic device and where vehicle sharing functionality is enabled with the telematic vehicle share I/O expander portion communicating with said vehicle portion telematic device. Further based on the validation of a user, enabling monitoring of shared vehicle data associated with the unique personal attribute of the user during the reservation and updating the historical vehicle record data based on the monitoring. This is supported by the disclosure in at least paragraphs 112, 119-121, 125, 130, 132, 138, 140, 147, and 153-154. These amendments narrow the claims to a specific embodiment and a practical application by narrowing the claims to a discrete and specific embodiment for determining where to store a vehicle by incorporating a vehicle share telematic I/O expander portion into a telematics device to enable vehicle sharing functionality and for validating a user for, based on the validation, enabling the monitoring of shared vehicle data associated with a unique personal attribute during a current reservation and updating the historical vehicle record data based on the monitoring. As such the Examiner asserts that the claims amount to a practical application and therefore are statutory subject matter.
The updated search shows that the general concept determining where to store a vehicle is well known, however not in the specific configuration as presently claimed. 
Specifically, Beaurepaire et al. (US 20200173808)), which is directed to providing parking recommendations to users of vehicles based on mobility hubs, in particular Beaurepaire paragraphs 36-37 teaches how vehicle data may be collected by any device capable of 
Tierney et al. (US 20210089988), which is directed to the allocation and relocation of vehicles in vehicle-sharing systems, teaches in particular Tierney paragraph 57 teaches how received data may be used to keep track of the vehicle positions and may be used in said iterative method performed by said processing unit to update or generate said model, said model being used for positioning the vehicles for rent, for providing free-floating vehicles for rent, providing suitable positions for positioning or repositioning of vehicles for rent, for forecasting vehicle demand and/or providing said model to forecast vehicle demand and/or calculate suitable positions for repositioning of vehicles for rent. Dagley et al. (US Patent No. 10,504,366), which is directed to communicating with an organization regarding the availability of parking spaces available at one or more locations, in particular Dagley column 15 lines 50-64 teaches how the vehicle may be moved to a requested starting location either by a user associated with a 
Hirose et al. (US 20170316535), which is directed to a shared vehicle management device with a database including information of a station at which a shared vehicle can be lent and returned, in particular Hirose paragraph 29 teaches how the drop-off station can be set at a desired time during use of the shared vehicle and Hirose paragraph 58 teaches routing vehicles to specific stations that are lacking in shared vehicles to prevent the uneven distribution of shared vehicles at the stations. Kobayashi (US 20210272188), which is directed to providing a vehicle sharing service to users, teaches, in particular Kobayashi paragraph 90 teaches how the onboard terminal can include a condition transmitting unit that detects a use condition of the shared vehicle and to transmit the use condition to the managing server, the condition transmitting unit includes a detecting unit to detect the use condition of a shared vehicle and a recording unit configured to record a detection result of the detecting unit as a travel log and to transmit the travel log to the managing server. 
Whitt et al. (US 20190378055) teaches determining the allocation of mobility vehicles by determining based on sensor data from the personal mobility vehicles, the current usage status of the personal mobility vehicles such that a dynamic transportation matching system can improve the user experience of transportation requestors relinquishing custody of personal mobility vehicles. In particular, Whitt paragraph 29 teaches how the matching system may change the trip of a requestor en route to a final destination such that it may be determined to be more efficient for the requestor, provider, or one or more additional transport requestors to be dropped off at a different location and to complete the route using a different mode of transportation.  Jefferies et al. (US 20170316621) teaches a rental/Carshare vehicle access and management system and 
Miller et al. (US 20170308817), which is directed to reserving and accessing a vehicle, in particular, Miller paragraph 4 teaches how the apparatus may include a Bluetooth Low Energy transceiver and controller where the controller receives a signal indicative of a reservation time from a vehicle share server and the controller activates the BLE transceiver at a predetermined time prior to the reservation time to monitor for the presence of a mobile device. 
Oesterling et al. (US 20190092280) teaches a vehicle sharing accessory module and system for authorizing temporary access and operation of a vehicle via a mobile computing device. In particular Oesterling paragraph 25 teaches how the accessory module can plug into an existing communication port within a vehicle such as an OBD. Further Oesterling paragraphs 55-59 teaches how a user creates a reservation via a CarShare App where a remote entity generates a signed access token for transmission which is transmitted to the mobile phone and accessory module within a predetermined period of time from the registration request, after the user opts to start a reservation via the mobile computing device a confirmation and access token is sent to the mobile computing device.  Oesterling paragraphs 60-76 teaches that when a driver is approaching a vehicle with the registered mobile computing device a CarShare App detects the vehicle communications module through a short-range wireless communications (SRWC) module broadcast channel. The CarShare APP recognizes the received SRWC ID as a valid identification for the vehicle such that the CarShare APP pairs the mobile computing device to 
Levy et al. (US 20200118440) teaches computer-aided hunting for location-based events such as providing an automatic suggestion of a proposed waiting location. In particular Levy paragraph 17 teaches how the expected demand of service may be taken into consideration such as time of day, time of week, season, and the like and that proximity may be a location that is sufficiently close so to allow the driver to take part in a matching algorithm between the driver and the user associated with the event, such as a customer requesting service or another driver adding their parking spot to a parking auction system. 
The Non-Patent Literature search shows similar findings, Gupta et al. (Secure Cloud Assisted Smart Cars Using Dynamic Groups and Attribute Based Access Control) teaches how moving vehicles can be dynamically assigned to locations and sub-groups defined in the system based on the current GPS coordinates, vehicle-type and other attributes, besides the use of attributes based on security policies in distributed and mobile connected cars ecosystems. Groza et al. (PRESTvO: PRivacy Enabled Smartphone-based access To vehicle On-board units) teaches a role-based access control policy mixed with attributes that facilitates access to various functionalities of vehicle on-board units from smartphones and uses identity-based cryptography and group signatures to preserve the anonymity of group members for assuring privacy and traceability. 
However, the identified prior art fails to disclose the particular manner of storing a vehicle in particular at least with respect to enabling, based on the validation of a user, monitoring of shared vehicle data associated with a unique personal attribute during a reservation 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523.  The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/M.J.M./Examiner, Art Unit 3689  /SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689